Citation Nr: 1639604	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-11 445 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a neurological disability of the left upper extremity (originally claimed as peripheral neuropathy of the left upper extremity), to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	James D. Pacitti, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to April 1972, to include service in the Republic of Vietnam (RVN) from October 30, 1971 to April 18, 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran appealed the RO's decision to the Board. 

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.  (See June 2012 Transcript, received and uploaded to the Veteran's Virtual VA electronic record on April 12, 2013). 

In April 2013, the Board remanded the issues on appeal to the RO for additional substantive development; specifically, to schedule the Veteran for a VA examination to determine the etiology of his bilateral upper extremity peripheral neuropathy. VA examined the Veteran in August 2014.  A copy of the examination report has been associated with the Veteran's Virtual VA electronic record.  (See August 2014 VA Internal Medicine examination report, received and uploaded to the Veteran's Virtual VA electronic record on September 11, 2014).  

In February 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).  The Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and extent of his diagnosed peripheral neuropathy of the bilateral upper extremities, to include whether they were caused by his presumed exposure to Agent Orange in the RVN, or were a result of a reported injury from a fall from a helicopter.  A VA Physician's Assistant (PA) examined the Veteran and provided the requested opinion in March 2016.  (See March 2016 Disability Benefits Questionnaire (DBQ) and opinion). 

Regarding the claim for service connection for a neurological disability of the left upper extremity, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record reflects that the Veteran's neurological disability of the left upper extremity has been variously diagnosed as peripheral neuropathy and carpal tunnel syndrome.  However, to the extent the Veteran may carry diagnoses of other neurological disorders of the left upper extremity, the broad characterization of the issue as stated on the title page is consistent with Clemons.


FINDING OF FACT

Although the Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam, the evidence fails to demonstrate that he has "early-onset" peripheral neuropathy of the upper or lower extremities or that his diagnosed peripheral neuropathy of the right and left upper extremities and carpal tunnel syndrome of the left upper extremity were manifested within a year of service discharge or are otherwise related to his active military service, to include his presumed Agent Orange exposure and reported injury from a fall from a helicopter.



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a neurological disability of the left upper extremity, to include peripheral neuropathy and carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter addressed to the Veteran in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his attorney has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, VA and private treatment records, and personal statements and testimony from the Veteran in support of his claims.  Neither the Veteran nor his attorney has identified any relevant outstanding evidence.

The RO also arranged for VA examinations of the Veteran in August 2014 and, more recently, in March 2016, pursuant to the Board's February 2016 remand directives.  (See August 2014 VA Internal Medicine examination report, received and uploaded to the Veteran's Virtual VA electronic record on September 11, 2014 and March 2016 DBQ and opinion uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on March 24, 2016).  After reviewing these VA examination reports, the Board finds that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for adjudication purposes. 

Accordingly, the Board finds that its February 2016 remand directives have been substantially complied with concerning the claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In addition, and as noted in the Introduction, the Veteran testified before the undersigned in June 2012 in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the June 2012 hearing, the undersigned identified the issues on appeal. (Transcript (T.) at page (pg.) 3).  The above-cited issues were "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims in the decision below.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Merits Analysis 

The Veteran seeks entitlement to service connection for peripheral neuropathy of the right and left upper extremities, each to include as secondary to exposure to Agent Orange.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, such as peripheral neuropathy, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
 §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran's service personnel records, to include his DD 214 reflect that he served in the RVN from October 30, 1971 to April 18, 1972, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6) (2015).

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period. 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include, but are not limited to, early-onset peripheral neuropathy.  38 C.F.R. § 3.309 (e).  Further, pursuant to 38 C.F.R. § 3.309 (e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected.

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities is the result of having been exposed to Agent Orange during active military service in the RVN or is the result of an inservice injury when he jumped out of a helicopter and landed hard on his right side.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in February 2007, June 2012 hearing transcript, and the Veteran's former representative's September 2015 written argument to the Board).  

The Board will deny the claims for service connection for peripheral neuropathy of the right upper extremity and neurological disability of the left upper extremity, diagnosed as peripheral neuropathy and carpal tunnel syndrome, each to include as secondary to herbicide exposure.  In denying the claims, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has ever been diagnosed as having early-onset peripheral neuropathy of either upper extremity, or that he had peripheral neuropathy of the right and/or left upper extremities to a compensable degree within a year of service discharge; or that any diagnosed peripheral neuropathy of the right and left upper extremities and carpal tunnel syndrome of the left upper extremity are related to his period of military service, to include his presumed exposure to Agent Orange and reported injury from a fall from a helicopter. 

Regarding Shedden element number one (1), evidence of a current disability, the Veteran has been diagnosed as having peripheral neuropathy of the right and left upper extremities and carpal tunnel syndrome of the left upper extremity.  (See August 2014 VA Internal Medical examination report, received and uploaded to the Veteran's Virtual VA electronic record on September 11, 2014 and March 2016 Peripheral Nerve DBQ, respectively.)  Thus, as there is evidence of current disabilities of the right and left upper extremities, Shedden element number (1) has been met.

Turning to Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records are devoid of any subjective complaints or clinical findings relating to any neurological pathology of the upper extremities.  There is also no report of, or any clinical findings referable to, an injury sustained from a fall from a helicopter.  The Veteran's neurological system was evaluated as "normal" at service separation in April 1972.  (See April 1972 service separation examination report).  The Veteran described his condition as "good."  Notwithstanding the foregoing, and as noted previously herein, the Veteran's service personnel records, to include his DD 214 reflect that he served in the RVN from October 30, 1971 to April 18, 1972.  Thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6) (2015).  Therefore, as the Veteran is presumed to have been exposed to Agent Orange during his active service in the RVN, Shedden element number two (2) has been met. 

Thus, the crux of the Veteran's claims hinges on Shedden element number three (3), nexus to military service.  There are two (2) VA opinions that are against the claim and are uncontroverted.  In August 2014, a VA physician opined that it was less likely than not (less than a 50 percent probability) that the Veteran's peripheral neuropathy of the bilateral upper extremities was caused by or related to an incident of military service.  The VA examiner reasoned that there was no evidence in the medical record of the Veteran having been evaluated for peripheral neuropathy of the upper extremities during military service.  Therefore, it was the August 2014 VA examiner's opinion that the Veteran's current peripheral neuropathy of the bilateral upper extremities was less likely than not related to a military injury during combat.  (See August 2014 VA examination report). 

The August 2014 VA examiner's opinion was echoed by a March 2016 VA PA's opinion.  In March 2016, after an examination of the Veteran and a recitation of the his history with respect to his numbness of the upper extremities that is consistent with that previously reported herein, the VA PA opined that it was less likely than not (less than a 50 percent probability) that the Veteran's diagnosed peripheral neuropathy of the right and left upper extremities and CTS of the left upper extremity, initially diagnosed by an electromyography (EMG) report in July 2012, were related to his conceded exposure to Agent Orange in the RVN and/or his reported injury when he jumped from a helicopter.  The VA PA reasoned that the Veteran had most likely sustained an injury to his neck when he jumped from a helicopter in the RVN, but that a July 2012 EMG was negative for cervical radiculopathy.  The VA PA further explained, with regard to the etiology of the diagnosed CTS of the left upper extremity, that it was not secondary to a cervical condition but that experimental evidence suggested that it was the result of anatomic compression and/or inflammation.  (See March 2016 VA DBQ and opinion).

The Board finds the August 2014 and March 2016 VA opinions to be of high probative value in adjudicating the claims on appeal.  The VA clinicians, notably the March 2016 PA, provided an adequate rationale based on medical research and literature for his negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  The March 2016 VA PA reviewed service treatment records and post-service and VA records in addressing the etiology of the Veteran's diagnosed neurological disabilities of the bilateral upper extremities.  The March 2016 VA PA addressed all theories advanced by the Veteran, which included medical literature. 

There is also no evidence of peripheral neuropathy of either upper extremity to a compensable degree within one year of service separation.  As noted above, the Veteran was initially diagnosed with peripheral neuropathy of the upper extremities in 2014, several decades after his discharge from service in 1972.  The evidence also fails to demonstrate that the Veteran has ever been diagnosed with "early onset" peripheral neuropathy.  In this regard, in June 2014, an Agent Orange Peripheral Neuropathy Review Checklist was completed by a VA physician.  The VA physician explained that the Veteran's peripheral neuropathy of the bilateral upper extremities was not early onset [peripheral neuropathy] because it did not develop within one year of exposure to Agent Orange. (See Agent Orange Peripheral Neuropathy Review).  Accordingly, the Board finds that service connection for peripheral neuropathy of the upper extremities is not warranted on a direct or presumptive basis. 

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, there is no evidence of peripheral neuropathy of the upper extremities until many years after service discharge.  The Veteran testified before the undersigned that he had experienced numbness in his hands ever since he had returned from the RVN.  However, when examined by VA in March 2016, the Veteran reported that the numbness and tingling in his bilateral upper extremities had their onset two (2) to three (3) years after service discharge.  There is no evidence that shows that the Veteran's reported neurological symptoms in service were related to his later diagnosis of peripheral neuropathy of the bilateral upper extremities or CTS of the left upper extremity.  Here, there is more than three decades between when the Veteran separated from service and any discussion of nerve problems.  With no evidence of peripheral neuropathy of either upper extremity or CTS of the left upper extremity during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between any present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

Consideration is also given to the Veteran's assertion that his current peripheral neuropathy of the right upper extremity and neurological disability of the left upper extremity, currently diagnosed as peripheral neuropathy and CTS, are related to his active service, to include his presumed Agent Orange exposure in the RVN and reported injury from a fall from a helicopter.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, neurological disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Peripheral neuropathy and CTS are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the Veteran's neurological system and other specific tests (e.g., EMG reports) are needed to properly assess and diagnose these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report neurological  symptoms, such as numbness and pain in his upper extremities.  However, there is no indication that he is competent to etiologically link his presumed in-service Agent Orange exposure to his diagnosed neurological disabilities of the bilateral upper extremities, which were not diagnosed until several decades after service discharge, or to a reported injury from a fall from a helicopter.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). 

Accordingly, for the foregoing reasons, the claims for service connection for peripheral neuropathy of the right upper extremity and neurological disability of the left upper extremity (originally claimed as peripheral neuropathy of the left upper extremity), each to include as secondary to Agent Orange exposure, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to Agent Orange, is denied.

Service connection for a neurological disability of the left upper extremity (originally claimed as peripheral neuropathy of the left upper extremity), to include as secondary to exposure to Agent Orange, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


